Exhibit 10.1
 
COMMITMENT INCREASE AGREEMENT AND AMENDMENT TO
CREDIT DOCUMENTS
 
(AMENDMENT NO. 1 TO CREDIT AGREEMENT AND
AMENDMENT NO. 1 TO SECURITY AGREEMENT)
 
This Commitment Increase Agreement and Amendment to Credit Documents (this
“Agreement”) dated as of December 17, 2013 (the “Effective Date”) is among Steel
Energy Ltd., a Delaware corporation (the “Borrower”), the Lenders (as defined
below), and Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”), as issuing lender (in such capacity,
the “Issuing Lender”) and as swing line lender (in such capacity, the “Swing
Line Lender”).
 
INTRODUCTION
 
A.           The Borrower, the lenders party thereto from time to time (the
“Lenders”), the Administrative Agent, the Issuing Lender and the Swing Line
Lender are parties to that certain Credit Agreement dated as of July 3, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
 
B.           Pursuant to Section 2.15 of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to increase the
aggregate Term Commitments by allowing one or more Lenders to increase their
respective Term Commitments.
 
C.           The Borrower has given notice to the Administrative Agent and the
Lenders of its intention, pursuant to such Section 2.15 of the Credit Agreement,
to increase the aggregate Term Commitments by $25,000,000.
 
D.           The Borrower intends to consummate the acquisition contemplated by
that certain Asset Purchase Agreement dated as of October 29, 2013 between Black
Hawk Energy Services, Inc., a New Mexico corporation (“Black Hawk”), as seller,
the shareholders of Black Hawk party thereto and Black Hawk Acquisition, Inc., a
Delaware corporation (“Acquisition”), as purchaser (the “Purchase Agreement”),
of substantially all of the assets of Black Hawk for a purchase price of
approximately $60,000,000 (the “Black Hawk Acquisition”).
 
E.           The Borrower, the Subsidiaries of the Borrower party thereto, and
the Administrative Agent are parties to that certain Pledge and Security
Agreement dated as of July 3, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).
 
F.           The Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement and the Security Agreement pursuant to the
terms and conditions hereof.
 
THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 
Section 1.           Defined Terms; Other Definitional Provisions.  As used in
this Agreement, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein.  Each
term defined in the Credit Agreement and used herein without definition shall
have the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary. Article, Section, Schedule, and Exhibit references are
to Articles and Sections of and Schedules and Exhibits to this Agreement, unless
otherwise specified.  The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The term
“including” means “including, without limitation”.  Paragraph headings have been
inserted in this Agreement as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Agreement and
shall not be used in the interpretation of any provision of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.           Increase of Term Commitments; Making of Term Advances;
Reduction of Term Commitments; Repayment of Term Advances.
 
(a)           Pursuant to Section 2.15 of the Credit Agreement, the aggregate
Term Commitments are hereby increased from $0.00 to $25,000,000.00.  The Term
Commitments of each Increasing Lender, as increased by this Agreement, are set
forth on Schedule 1 attached hereto.
 
(b)           Pursuant to Section 2.1(b) of the Credit Agreement, each
Increasing Lender with a Term Commitment severally agrees, on the terms and
conditions set forth in this Agreement and the Credit Agreement, to make to the
Borrower on the Effective Date, a Term Advance in an amount not to exceed such
Lender’s Term Commitment as increased by this Agreement.
 
(c)           Pursuant to Section 2.1(c)(ii) of the Credit Agreement, on the
making of such Term Advances on the Effective Date, each such Increasing
Lender’s Term Commitment, as increased by this Agreement, shall be reduced to
zero.
 
(d)           The Term Advances made on the Effective Date shall be repaid in
accordance with Section 2.5(b) of the Credit Agreement, as amended hereby.
 
Section 3.           Amendments to Credit Agreement.
 
(a)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following new defined terms in their appropriate alphabetical order:
 
“Andrews, Texas Property” means the property described as the 4.56 acre tract in
Lot 31, Business Park West, Andrews, Texas.
 
“First Amendment Effective Date” means December 17, 2013.
 
(b)           Section 2.5(b) of the Credit Agreement is hereby restated in its
entirety as follows:
 
(b)           Term Advances.  The Borrower shall pay to Administrative Agent for
the ratable benefit of each Term Lender the aggregate outstanding principal
amount of the Term Advances as follows:  (i) quarterly installments equal to
$3,303,571.43 and due and payable on March 31, June 30, September 30, and
December 31 of each year commencing on March 31, 2014, and (ii) a final
installment of the remaining, unpaid principal balance of the Term Advances due
and payable on the Term Maturity Date.
 
(c)           Section 2.15(a)(iii) of the Credit Agreement is hereby restated in
its entirety as follows:  “(iii) the aggregate of (A) all such Commitment
Increases since the First Amendment Effective Date shall not exceed $25,000,000
and (B) all such Commitment Increases involving an increase in the aggregate
Revolving Commitments since the First Amendment Effective Date shall not exceed
$12,500,000”.
 
(d)           Section 5.11(b) of the Credit Agreement is hereby restated in its
entirety as follows:
 
(b) within 60 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after the purchase of any such new
Certificated Equipment by the Borrower or any Subsidiary after the Closing Date
or after any such Certificated Equipment ceases to be subject to a Lien securing
purchase money indebtedness or Capital Leases, a certificate of title for such
equipment naming a Credit Party as the owner and naming the Administrative Agent
as the holder of the first lien thereon.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
(e)           Section 6.17 of the Credit Agreement is hereby amended by
replacing clause (b) with the following and adding a new clause (c) immediately
thereafter:
 
(b) $20,000,000 in the aggregate during the fiscal year ending December 31, 2014
and (c) $17,500,000 in the aggregate during each fiscal year thereafter;
 
(f)           Article 6 of the Credit Agreement is hereby amended by adding the
following as a new Section 6.25:
 
Section 6.25           Andrews, Texas Property.  Until such time as the Borrower
has, or has caused its Subsidiary to, deliver a fully executed Mortgage covering
the Andrews, Texas Property, the Borrower shall not, nor shall it permit its
Subsidiaries to, hold, store or otherwise maintain equipment or inventory with
an aggregate value in excess of $1,000,000 that is intended to constitute
Collateral on such Property.
 
Section 4.           Amendment to Security Agreement.  Section 2.1(a) of the
Security Agreement is hereby amended by replacing clause (a) of the definition
of “Excluded Collateral” with the following:
 
(a)           any Property purchased or leased pursuant to purchase money
indebtedness or Capital Leases, respectively (and proceeds thereof, including
insurance proceeds), of any Grantor that is now or hereafter subject to a Lien
securing such purchase money indebtedness or Capital Leases to the extent (and
only to the extent) that (i) the Debt associated with such Lien is permitted
under Section 6.1 of the Credit Agreement, and (ii) the documents evidencing
such purchase money indebtedness or Capital Leases prohibit or restrict the
granting of a Lien in such Property; provided, however, to the extent that
either of the prohibitions in clause (i) and (ii) above is ineffective or
subsequently rendered ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC or under any other Legal Requirement or is otherwise no longer in
effect, then such Property and proceeds thereof shall cease to be “Excluded
Collateral” and shall automatically be subject to the Lien and security
interests granted hereby and to the terms and provisions of this Security
Agreement as  “Collateral”; provided further, that any proceeds received by any
Grantor from the sale, transfer or other disposition of such Excluded Collateral
shall constitute Collateral unless any Property constituting such proceeds are
themselves subject to the exclusions set forth above or otherwise constitute
Excluded Collateral; and
 
Section 5.           Representations and Warranties.  Each Credit Party
represents and warrants that: (a) after giving effect to this Agreement, the
representations and warranties contained in Article 4 of the Credit Agreement,
as amended hereby, and the representations and warranties contained in the other
Credit Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Effective Date as if made on as and as of such date,
except that any representation and warranty which by its terms is made as of a
specified date is true and correct only as of such specified date; (b) after
giving effect to this Agreement, no Default has occurred and is continuing; (c)
the execution, delivery and performance of this Agreement are within the
corporate, partnership, or limited liability company power, as applicable, and
authority of such Credit Party and have been duly authorized by appropriate
governing action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of such Credit Party enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity; (e) there are no governmental or
other third party consents, licenses and approvals required in connection with
the execution, delivery, performance, validity and enforceability of this
Agreement; and (f) the Liens under the Security Documents are valid and
subsisting and secure the Secured Obligations.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Section 6.           Conditions to Effectiveness.  This Agreement shall become
effective on the Effective Date and enforceable against the parties hereto upon
the satisfaction of the following conditions precedent:
 
(a)           Documentation.  The Administrative Agent shall have received the
following, duly executed by all the parties thereto:
 
(1)           this Agreement, duly executed by the Borrower, each Guarantor, the
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender;
 
(2)           Term Notes from the Borrower made payable to each Increasing
Lender in the amount of such Increasing Lender’s new Term Commitment, after
giving effect to the increase effected hereby, plus such Increasing Lender’s
outstanding Term Advances;
 
(3)           an officer’s certificate from the Borrower certifying such
Person’s (A) officers’ incumbency, (B) authorizing resolutions, (C)
organizational documents, with respect to this Agreement and the other Credit
Documents and (D) the Equity Issuance Proceeds or capital contributions from the
Equity Contribution (as defined below) will be used to fund a portion of the
purchase price of the Black Hawk Acquisition;
 
(4)           certificates of good standing or equivalent for the Borrower in
each jurisdiction in which each such Person is organized or qualified to do
business, which certificate shall be (A) dated a date not earlier than 30 days
prior to Effective Date or (B) otherwise effective on the Effective Date;
 
(5)           a legal opinion of Olshan Frome Wolosky LLP, New York counsel to
the Credit Parties, in form and substance reasonably acceptable to the
Administrative Agent;
 
(6)           a certificate of an authorized officer of the Borrower certifying
(A) both before and after giving effect to the increase of the Term Commitments
pursuant to this Agreement (the “Commitment Increase”), no Default has occurred
and is continuing, (B) all representations and warranties contained in Article 4
of the Credit Agreement are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Effective Date, except that any representation and
warranty which by its terms is made as of a specified date is true and correct
only as of such specified date, and (C) the pro forma compliance with the
covenants in Sections 6.20 and 6.21 of the Credit Agreement, after giving effect
to the Commitment Increase and the funding of the Term Advances in connection
therewith;
 
(7)           a compliance certificate in form acceptable to the Administrative
Agent and executed by the chief executive officer or chief financial officer of
the Borrower, reflecting (i) the Borrower’s pro forma compliance with the
financial covenant in Section 6.21 of the Credit Agreement and (ii) a pro forma
Leverage Ratio of no greater than 0.25 less than the maximum ratio set forth
under Section 6.20 of the Credit Agreement as of the fiscal quarter ended
September 30, 2013, assuming that such financial covenants applied as of such
fiscal quarter end and after giving pro forma effect to the Black Hawk
Acquisition;
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(8)           a copy of the Purchase Agreement, together with all exhibits and
schedules thereto, certified as of the Effective Date by an authorized officer
of the Borrower (A) as being true and correct copies of such documents, (B) as
being in full force and effect, and (C) that no material term or condition
thereof shall have been amended, modified or waived after the execution thereof
without the prior written consent of the Administrative Agent;
 
(9)           “pay-off” letters (or such other evidence) in form and substance
satisfactory to the Administrative Agent with respect to all Debt of Black Hawk
secured by Liens on the assets to be acquired pursuant to the Black Hawk
Acquisition, together with evidence satisfactory to the Administrative Agent
that all Liens securing such Debt have been or concurrently with the making of
the initial Advance under the Credit Agreement after giving effect to the
Commitment Increase are being released;
 
(10)           a fully executed Mortgage covering the property located at 8510
Oil Avenue, Williston, North Dakota, together with (x) a flood determination
certificate issued by the appropriate Governmental Authority or third party
indicating whether such property is designated as a “flood hazard area” and (y)
if such property is designated to be in a “flood hazard area”, evidence of flood
insurance on such property obtained by the applicable Credit Party in such total
amount as required by Regulation H of the Federal Reserve Board, and all
official rulings and interpretations thereunder or thereof, and otherwise in
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973;
 
(11)           lien waivers or subordination agreements in form and substance
reasonably satisfactory to the Administrative Agent covering each of the leased
real properties acquired pursuant to the Black Hawk Acquisition to the extent
required by Section 6.18 of the Credit Agreement; and
 
(12)           original certificates of title to all Certificated Equipment to
be acquired pursuant to the Black Hawk Acquisition (other than Certificated
Equipment with an OLV less than $50,000 individually and $500,000 in the
aggregate for all Certificated Equipment of the Credit Parties and to be
acquired pursuant to the Black Hawk Acquisition) that is not subject to a Lien
securing purchase money indebtedness or Capital Leases, and such other
documents, agreements or instruments required in order to evidence the
Administrative Agent’s first priority lien on such certificates of title.
 
(b)           Notices of Borrowing.  The Administrative Agent shall have
received a Notice of Borrowing from the Borrower, with appropriate insertions
and executed by an authorized officer of the Borrower.
 
(c)           Liquidity.  On the Effective Date after giving pro forma effect to
the Black Hawk Acquisition, Liquidity shall be greater than or equal to
$5,000,000.
 
(d)           Consummation of the Black Hawk Acquisition.  The Administrative
Agent shall have had the opportunity to review and shall be satisfied with the
terms of the Purchase Agreement, including all disclosure schedules and exhibits
thereto, and the Administrative Agent shall have received evidence satisfactory
to the Administrative Agent confirming that (i) all of the transactions
contemplated by the Purchase Agreement shall have been consummated and no
condition under the Purchase Agreement remains unsatisfied (except for payment
of the purchase price and any condition that remains unsatisfied to the extent
not materially adverse to the interest of the Lenders) and (ii) the Black Hawk
Acquisition shall have occurred on or before the Effective Date.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(e)           Equity Contribution.  The Borrower shall have received Equity
Issuance Proceeds or capital contributions from its equity holders in an amount
no less than $30,000,000 (the “Equity Contribution”).
 
(f)           Payment of Fees.  The Borrower shall have paid (i) to the
Administrative Agent the fees described in that certain Engagement Letter dated
November 1, 2013 between the Borrower and the Wells Fargo Securities, LLC and
(ii) all other costs and expenses which have been invoiced and are payable
pursuant to Section 9.1 of the Credit Agreement.
 
Section 7.           Acknowledgments and Agreements.
 
(a)           Each Credit Party acknowledges that on the date hereof all
outstanding Secured Obligations are payable in accordance with their terms and
each Credit Party waives any defense, offset, counterclaim or recoupment with
respect thereto.  Except as expressly set forth herein, the Administrative
Agent, the Issuing Lender, the Swing Line Lender and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Credit
Documents.  Except as expressly set forth herein, nothing in this Agreement
shall constitute a waiver or relinquishment of (i) any Default or Event of
Default under any of the Credit Documents, (ii) any of the agreements, terms or
conditions contained in any of the Credit Documents, (iii) any rights or
remedies of the Administrative Agent, the Issuing Lender, the Swing Line Lender
or any Lender with respect to the Credit Documents, or (iv) the rights of the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any Lender to
collect the full amounts owing to them under the Credit Documents.
 
(b)           The Borrower, each Guarantor, Administrative Agent, Issuing
Lender, Swing Line Lender and each Lender does hereby adopt, ratify, and confirm
the Credit Agreement, as amended hereby, and acknowledges and agrees that the
Credit Agreement, as amended hereby, is and remains in full force and effect,
and the Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the Guaranty, are not impaired in any respect by this Agreement.
 
(c)           The Borrower, each Guarantor and the Administrative Agent does
hereby adopt, ratify, and confirm the Security Agreement, as amended hereby, and
acknowledges and agrees that the Security Agreement, as amended hereby, is and
remains in full force and effect, and the Borrower and the Guarantors
acknowledge and agree that their respective liabilities and obligations under
the Security Agreement, as amended hereby.
 
(d)           From and after the Effective Date, all references to the Credit
Agreement, the Security Agreement and the Credit Documents shall mean the Credit
Agreement, the Security Agreement and such Credit Documents as amended by this
Agreement.
 
(e)           This Agreement is a Credit Document for the purposes of the
provisions of the other Credit Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.
 
Section 8.           Reaffirmation of the Guaranty.  Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in the Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement or any of the other Credit Documents.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Section 9.           Counterparts.  This Agreement may be signed in any number
of counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile or other electronic signature and all such signatures shall be
effective as originals.
 
Section 10.         Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.
 
Section 11.         Invalidity.  In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.
 
Section 12.         Governing Law.  This Agreement shall be deemed a contract
under, and shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York without regard to conflicts of laws principles
(other than Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).
 
Section 13.         Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE SECURITY AGREEMENT AS AMENDED BY THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.  ADDITIONALLY,
THIS AGREEMENT AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HEREBY WARRANTS AND REPRESENTS IT
IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.
 
[The remainder of this page has been left blank intentionally.]
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
EXECUTED to be effective as of the date first above written.
 

 
BORROWER:
     
STEEL ENERGY LTD.
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
Signature Page to
Commitment Increase Agreement and Amendment to Credit Documents
(Steel Energy Ltd.)


 
 

--------------------------------------------------------------------------------

 
 

 
GUARANTORS:
     
SUN WELL SERVICE, INC.
     
By:
   
Name:
   
Title:
 






 
ROGUE PRESSURE SERVICES LTD.
     
By:
   
Name:
   
Title:
 






 
BLACK HAWK ACQUISITION, INC.
     
By:
   
Name:
   
Title:
 


 
 
 
 
Signature Page to
Commitment Increase Agreement and Amendment to Credit Documents
(Steel Energy Ltd.)

 
 

--------------------------------------------------------------------------------

 
 

 
ADMINISTRATIVE AGENT/LENDERS:
     
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender, Swing Line Lender, a Revolving Lender,
a Term Lender and an Increasing Lender
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
Signature Page to
Commitment Increase Agreement and Amendment to Credit Documents
(Steel Energy Ltd.)
 
 
 

--------------------------------------------------------------------------------

 
 

 
RBS CITIZENS, N.A.,
as a Revolving Lender, a Term Lender and an Increasing Lender
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
Signature Page to
Commitment Increase Agreement and Amendment to Credit Documents
(Steel Energy Ltd.)

 
 

--------------------------------------------------------------------------------

 
 

 
COMERICA BANK,
as a Revolving Lender, a Term Lender and an Increasing Lender
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
Signature Page to
Commitment Increase Agreement and Amendment to Credit Documents
(Steel Energy Ltd.)
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
Increased Term Commitments





Lender
Increased
Term Commitment
Wells Fargo Bank, National Association
$10,156,250.00
RBS Citizens, N.A.
$10,156,250.00
Comerica Bank
$4,687,500.00
Total:
$25,000,000.00


